Citation Nr: 0032907	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected residuals of scar, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from February 1958 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied the appellant's claim of entitlement to a 
compensable disability evaluation for service-connected 
residuals of scar, left knee.  Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
concerning this issue.

During the course of this appeal, the appellant raised 
additional claims for service connection for arthritis of the 
feet, ankles and knees, secondary to his service-connected 
disabilities.  The RO denied these newly raised claims in a 
rating decision dated in May 1999.  In June 1999, the 
appellant filed a timely notice of disagreement concerning 
the RO's May 1999 decision, and in October 1999, the RO 
issued a statement of the case regarding the same.  

In September 1999, the appellant raised additional claims 
seeking: (1) entitlement to service connection for bilateral 
flat feet; and (2) entitlement to an increased disability 
evaluation, in excess of 10 percent, for service-connected 
tinea pedis with onychomycosis, bilateral.  These claims were 
denied by the RO in rating decisions, dated in February 2000 
and in March 2000.  The appellant subsequently filed a timely 
notice of disagreement concerning only his claim for an 
increased disability rating for his service-connected tinea 
pedis with onychomycosis, bilateral.  Thereafter, in May 
2000, the RO issued a statement of the case addressing that 
issue.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal, VA Form 9, filed after a 
statement of the case is furnished to the appellant.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
The substantive appeal must be filed within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
case.  38 U.S.C.A. §§ 7105, 7108; Roy v. Brown, 5 Vet. App. 
554 (1993).  As no substantive appeal appears in the 
appellant's claims file regarding the additional issues 
raised herein by the appellant during the course of this 
appeal, the Board does not have jurisdiction over these 
issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's service-connected residuals of scar, left 
knee, are currently manifested by: a well-healed, nontender 
scar, approximately 2 centimeters long and .5 centimeters 
wide; located on the mid patellar region of the left knee; 
range of motion in the left knee is from 0 degrees extension 
to 140 degrees flexion; and subjective complaints of pain and 
swelling in the left knee.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
appellant's service-connected residuals of scar, left knee, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4 including §§ 4.7, 4.10, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's claim in this case 
was pending on appeal at the Board, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran is 
entitled to have his claim adjudicated in accordance with 
this legislation.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the veteran's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions contained in the new law. See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has obtained 
all relevant medical evidence identified by the veteran and 
has scheduled him for all necessary medical examinations to 
determine the severity of his condition.  The Board 
concludes, therefore, that no prejudice to the veteran will 
occur by the Board's consideration of his case at this time. 
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected residuals of scar, left knee, 
are evaluated currently as noncompensable (0 percent) under 
Diagnostic Code 7805.  Diagnostic Code 7805 provides for the 
rating of scars based on limitation of function of the body 
part affected by the scar.  In every instance where the 
schedule does not provide a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2000).

The range of motion of a knee is normal, from 0 degrees 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II (2000).  A compensable disability rating based upon 
limitation of motion of the knee is warranted when either 
extension is limited to 10 degrees or flexion is limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Furthermore, pursuant to Diagnostic Code 5257, a slight 
impairment of the knee manifested by recurrent subluxation or 
lateral instability warrants a 10 percent disability 
evaluation. 

Upon review of the record, the Board finds that the veteran's 
service-connected residuals of residuals of scar, left knee, 
are appropriately evaluated at the noncompensable level.  The 
report of the veteran's most recent VA examination for skin, 
performed in June 1998, described the veteran's scar as 
nontender, approximately 2 centimeters long by .5 centimeters 
wide, located on the medial portion of the left knee, and 
slightly depressed, hypopigmented and atrophic.  In 
discussing his scar, the report noted that the veteran 
"states that he does have a scar but it does not bother him."  
The report concluded with a diagnosis that "[t]he patient 
does have a small scar on his left knee that is 
asymptomatic."  The report of a VA examination for joints, 
performed in July 1998, noted the veteran's complaints of 
pain and swelling in his left knee.  Physical examination 
revealed that the veteran's left knee exhibited a range of 
motion from 140 degrees of flexion to 0 degrees extension.  
It also noted that "there was no limitation with pain or 
discomfort on this examination of the knees."  In discussing 
his left knee scar, the report stated:

Scarring on the left knee was in the 
medial aspect about mid patellar region, 
an approximately 1 [centimeter] well 
healed incision with no evidence of any 
adhesion or any evidence of any type of 
contraction or keloid, or hypertrophic 
scarring present. 

A second VA examination for joints was performed in December 
1998.  The report of this examination noted the veteran's 
inservice history of an injury to his left knee.  The report 
also discussed and reviewed the results of the veteran's 
prior VA examinations.  Based upon his review of the 
veteran's claims file and his own physical examination of the 
veteran, the VA examiner stated: "[w]ith an overwhelming 
degree of certainty, it is most likely that this patient's 
knee pain and arthritis is completely unrelated to his pongee 
stick wound on May 1, 1966.  The main complication of a 
pongee stick would be infection.  Whether or not the patient 
had an infection is unclear, but certainly after treatment 
this was completely resolved and not noted on any of his 
examinations dating back to at least 1972."  The examiner 
also noted that the veteran "has a normal amount of 
degenerative change in his knee for any 58-year-old 
gentleman, especially someone who has diabetes mellitus who 
is overweight and who is on their feet often."

In support of the veteran's claim, the RO has retrieved 
outpatient treatment records, dated December 1996 through 
November 1999, from the VA medical center in Tampa, Florida.  
A review of these records revealed treatment for a variety of 
conditions.  There was, however, no specific treatment 
relating to the veteran's scar on his left knee.  
 
In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath, 1 Vet. App. 589.  In this case, 
there is no limitation of motion of the left knee or 
impairment of the tibia such as to warrant a compensable 
disability evaluation pursuant to Diagnostic Codes 5256, 5260 
or 5261.  The range of motion is normal, from 0 degrees to 
140 degrees.  See 38 C.F.R. § 4.71a, Plate II (1998).  A 
compensable rating under Diagnostic Code 5260 or 5261 is 
warranted with flexion limited to 60 degrees and extension to 
5 degrees.

The Board also notes that the veteran's condition is not 
entitled to a compensable rating under the alternative codes 
used for rating scars.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7803, a 10 percent rating is warranted for superficial, 
poorly nourished scars with repeated ulceration, while under 
Diagnostic Code 7804 a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration. 

The Board has further considered the application of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain, and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint in its decision.  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40, 4.45 (2000).  The report 
of the veteran's VA examination for scars, performed in June 
1998, described the veteran's service-connected scar as 
"asymptomatic."  The report of his December 1998 VA 
examination for joints concluded that the veteran's 
complaints of left knee pain and arthritis were most likely 
"completely unrelated" to his service-connected residuals of 
scar, left knee.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased (compensable) disability 
evaluation for the veteran's service-connected residuals of 
scar, left knee, has not been shown.

Finally, the Board notes that a portion of the veteran's post 
service treatment evidence was received by the RO after the 
final Statement of the Case regarding the issue on appeal was 
issued.  The Board concludes, however, that a remand is not 
necessary herein given the lack of any pertinent treatment 
having been shown for the veteran's service-connected scar on 
his left knee. See 38 C.F.R. § 19.34 (requiring a 
Supplemental Statement on the Case when additional "pertinent 
evidence" is received after a Statement of the Case.).


ORDER

Entitlement to a compensable disability rating for service-
connected residuals of scar, left knee, is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

